Citation Nr: 1235363	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for tenso-vascular headaches.

2.  Entitlement to service connection for axonal and demyelinating neuropathy of the right peroneal nerve.

3.  Entitlement to service connection for an eye disorder. 

4.  Entitlement to service connection for gastroesophageal reflux disease.

5.  Entitlement to service connection for lumbar myositis.

6.  Entitlement to service connection for tinea versicolor.

7.  Entitlement to service connection for a disability related to bilateral upper extremity numbness.

8.  Entitlement to service connection for cervical myositis.

9.  Entitlement to service connection for a disability related to left lower extremity numbness.

10.  Entitlement to service connection for hearing loss. 

11.  Entitlement to service connection for a disability related to fatigue. 

12.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD). 

13.  Entitlement to service connection for PTSD.

14.  Entitlement to service connection for tinnitus.

15.  Entitlement to service connection for a disability related to arthralgia.


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 2002 to March 2003, and active duty from October 2003 to July 2004, from October 2003 to July 2004, and from November 2006 to March 2008.  The Veteran also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A review of Virtual VA reveals no records relevant to the claim on appeal.

As discussed further below, regarding the claims of entitlement to service connection for an eye disorder, gastroesophageal reflux disease, lumbar myositis, left lower extremity numbness entitlement, a disability related to fatigue, an acquired psychiatric disorder other than PTSD, PTSD, and cervical myositis, the Board notes that the Veteran's claim was certified for appeal to the Board on August 19, 2011.  Prior to that date, and transfer of the file to the Board, new evidence was obtained by the RO.  This evidence included a substantial amount of VA treatment records documenting the Veteran's treatment for the above-noted disabilities.  There has been no RO readjudication in light of the new medical evidence, nor has a Supplemental Statement of the Case been issued reflecting consideration of that evidence.  38 C.F.R. § 19.37(a) (2011).  The Board also notes that after certification, the Veteran also submitted evidence in support of his claim of entitlement to service connection for PTSD, without a waiver of initial consideration by the RO.

The issues of entitlement to an initial rating in excess of 30 percent for tenso-vascular headaches, entitlement to service connection for axonal and demyelinating neuropathy of the right peroneal nerve, entitlement to service connection for an eye disorder, entitlement to service connection for gastroesophageal reflux disease, entitlement to service connection for lumbar myositis, entitlement to service connection for tinea versicolor, entitlement to service connection for cervical myositis, entitlement to service connection for a disability related to fatigue, entitlement to service connection for PTSD, and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a disability related to bilateral upper extremity numbness. 

2.  The Veteran has not been diagnosed with a disability related to left lower extremity numbness.

3.  The Veteran has not been diagnosed with a bilateral hearing loss disability.

4.  Chronic adjustment disorder with mixed anxiety and depressed mood is more likely than not etiologically related to service.  

5.  The Veteran has not been diagnosed with a disability related to arthralgia.


CONCLUSIONS OF LAW

1.  A disability related to bilateral upper extremity numbness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A disability related to left lower extremity numbness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011);     38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

4.  Resolving all reasonable doubt in favor of the Veteran, chronic adjustment disorder with mixed anxiety and depressed mood was incurred in active service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.   §§ 3.102, 3.159, 3.303 (2011).

5.  A disability related to arthralgia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011);     38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in pre-rating letters dated in December 2008 and May 2009, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The RO also provided the appellant with specific pre-rating notice regarding disability ratings and effective dates pursuant to Dingess/Hartman.  

The record also reflects that the RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining service treatment records, post-service treatment records, and VA treatment records.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has undergone VA medical examinations for his claims of entitlement to service connection for neuropathy and hearing loss.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  For arthralgia, VA has not provided the Veteran with an opportunity for an examination.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Simply stated, the standards of McLendon are not met in regards to the claim of entitlement to service connection for arthralgia because there is no competent evidence providing any indication that the Veteran has a disability related to his complaints of arthralgia.  Therefore, a VA examination to evaluate this claimed disability is not warranted.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Thus, any such error is considered to be harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The claims are therefore ready for adjudication.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 



Analysis

The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA, which includes his written contentions, service treatment records, VA medical records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Bilateral Upper Extremity and Left Lower Extremity Numbness

The Veteran asserts that he has bilateral upper extremity and left lower extremity neuropathy.  Service treatment records reveal that on redeployment from Afghanistan in January 2008, the Veteran reported numbness or tingling in his hands or feet during his deployment.

On VA examination in December 2008, the Veteran complained of bilateral upper extremity numbness from his elbows to his hands and left lower extremity numbness in his foot after returning from his deployment to Afghanistan.  On physical examination of the hands, there was no impaired strength or dexterity of the hand.  Peripheral pulses were normal.  Neurological examination revealed normal results on vibration, pain, light touch, and position sense of the upper extremities and lower left extremity.  Reflexes were normal.  No muscle atrophy was found, and muscle tone and bulk were normal.  Gait and balance were normal.  Electromyography and nerve conduction studies revealed no abnormalities in the upper extremities and left lower extremity.  The examiner did not diagnose the Veteran with a disability related to either his upper extremity or left lower extremity numbness, nor was such disability otherwise clinically demonstrated.

Post-service, the remainder of the record is silent for any diagnosis or finding of a bilateral upper extremity or lower left extremity numbness disability.  The Veteran argues that he has numbness in his upper extremities and left lower extremity due to service, but he has offered absolutely no evidence of any diagnosis of such a disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, where as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claims for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim of entitlement to service connection for disabilities related to bilateral upper extremity and left lower extremity numbness must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board has given consideration to the Veteran's statements that he has a current disability related to his bilateral upper extremity and left lower extremity numbness.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran is competent to report numbness in his extremities, without competent evidence of a current diagnosis of a disability related to bilateral upper extremity or left lower extremity numbness by a medical professional, his claims of entitlement to service connection for such disabilities is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);        38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hearing Loss Disability

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he currently has bilateral hearing loss due to his exposure to heavy equipment and artillery noise.

Service treatment records reflect that the Veteran underwent a hearing test in September 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
0
10
LEFT
10
15
10
10
15

The above-described evidence reflects that a bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post-service, the Veteran was afforded a VA examination in December 2008.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
15
15
0
5
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The Veteran was found to have bilateral normal middle ear function, good mobility of the tympanic membrane,  normal middle ear pressure, and hearing sensitivity within normal limits bilaterally.  The Veteran was diagnosed with normal hearing, normal middle ear function, and excellent speech recognition bilaterally.  

The above-cited evidence reflects that the Veteran does not currently have bilateral hearing loss to an extent recognized as a disability for VA purposes.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, where as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claims for service connection.  Brammer, 3 Vet. App. at 225.  In the instant case, the claim of entitlement to service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board has given consideration to the Veteran's statements that he has a current bilateral hearing loss disability.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. at 494.  Although the Veteran is competent to report decreased hearing, without competent evidence of a current diagnosis of a bilateral hearing loss disability by a medical professional, the Veteran's claim of entitlement to service connection for such a disability is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);        38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Acquired Psychiatric Disorder (Other Than PTSD)

The Veteran asserts that he developed a psychiatric disorder in service.  Service treatment records reflect that the Veteran reported having difficulty with his memory on redeployment from Afghanistan in January 2008.  In this January 2008 post-deployment questionnaire, the Veteran also denied experiencing depression or having suicidal thoughts in the past two weeks.

VA treatment records reflect that the Veteran was first seen in June 2008 with complaints of periods of irritability and insomnia since March.  The Veteran also reported drinking an increased amount.  The Veteran was diagnosed with acute adjustment disorder, with disturbance of conduct and primary insomnia.  The Veteran received treatment again in December 2008, where he was placed on medication for his anxiety.  He reported having anxiety for the last 10 months.  The Veteran was diagnosed with generalized anxiety disorder in December 2008 and on follow up appointment in January 2009.

In April 2009, the Veteran was afforded a VA examination.  The Veteran reported irritability and feelings of desperation, beginning in 2007 since he was in Afghanistan.  The Veteran was diagnosed with chronic adjustment disorder, with mixed anxiety and depressed mood.

In considering records that were obtained after the last adjudication of the claim, the Board notes that VA psychiatric treatment records from 2009 indicate that the Veteran's symptoms of anxiety, restlessness, irritability, poor tolerance to frustrations, and verbal outbursts were present since, at least, January 2008.  The Veteran was also diagnosed with generalized anxiety disorder on VA treatment in March 2009 and June 2009.  As the Board is granting this claim on appeal, there is no prejudice to the Veteran in considering this evidence, in the first instance.  See Bernard, 4 Vet. App. 384.

In consideration of the above-noted evidence, the Board finds that an allowance of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  The evidence of record reflects that after redeploying from Afghanistan, the Veteran developed symptoms of anxiety and irritability prior to his separation from the military.  Although the record does not contain a separation examination, the subsequent VA treatment records strongly support the Veteran's claim for service connection in that his symptoms were described as appearing immediately upon return from his involvement in Operation Enduring Freedom.  The Veteran is competent to report when his symptoms first occurred, and there is no evidence that casts any doubt on his credibility.  See 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 308.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for chronic adjustment disorder with mixed anxiety and depressed mood, have been met.

Arthralgia

The Veteran asserts that he has arthralgia.  Service treatment records reveal that on redeployment from Afghanistan in January 2008, the Veteran reported swollen, stiff, and painful joints during his deployment.

As an aside, the Board notes that the Veteran has separate claims pending for cervical and lumbar disabilities.  In this regard, the cervical and lumbar spines will not be considered under the Veteran's claim of entitlement to service connection for arthralgia.

Post-service, the Veteran underwent a general VA examination in December 2008 (for separate disabilities) where no joint swelling, effusion, tenderness, or laxity was found.  There were also no objective joint abnormalities or inflammatory arthritis.

On VA treatment, the Veteran was noted to have left knee arthralgia in March 2009.  On examination of the Veteran's extremities, there was no edema, varicosities, or tenderness.  The joints were non-tender, not swollen, and the Veteran had full range of motion.  Muscle tone and strength was equal bilaterally.  

In July 2009, the Veteran complained of multiple arthralgias.  An examination was negative as to any problems, other than "joint pain or swelling."  No diagnosis was provided.

The remainder of the medical evidence of record is silent for any diagnosis related to joint pain/arthralgia.  

The Board acknowledges that the Veteran has complained of joint pain.  In consideration of the evidence of record, however, the Board finds that there is no diagnosis of a joint disability.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As explained above, the medical evidence fails to show that the Veteran has had a disability related to joint pain/arthralgia at any time during the pendency of this claim. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA in which he alleges he has a disability characterized by arthralgia. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  Although the Veteran has asserted that he has arthralgia, he has not been diagnosed with a disability related to his joint pain.  As a layperson, the Veteran is not competent to attribute his symptoms to a joint disorder.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for a disability related to bilateral upper extremity numbness is denied. 

Entitlement to service connection for a disability related to left lower extremity numbness is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for chronic adjustment disorder with mixed anxiety and depressed mood is granted.

Entitlement to service connection for a disability related to arthralgia is denied.



REMAND

The Board finds that further development is required for the issues remaining on appeal.

Regarding the Veteran's claim of entitlement to an initial rating in excess of 30 percent for tenso-vascular headaches, the evidence of record reflects that the Veteran was last afforded a VA examination approximately four years ago, in December 2008.  The December 2008 VA examination is too remote in time to address the current severity of the Veteran's tenso-vascular headaches.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  As such, a more contemporaneous examination should be afforded to the Veteran.

Regarding the claims of entitlement to service connection for an eye disorder, gastroesophageal reflux disease, lumbar myositis, left lower extremity numbness, a disability related to fatigue, PTSD, and cervical myositis, the Board notes that the Veteran's claim was certified for appeal to the Board on August 19, 2011.  Prior to that date, and transfer of the file to the Board, new evidence was obtained by the RO.  This evidence included a substantial amount of VA treatment records documenting the Veteran's treatment for the above-noted disabilities.  There has been no RO readjudication in light of the new medical evidence, nor has a Supplemental Statement of the Case been issued reflecting consideration of that evidence.  38 C.F.R. § 19.37 (a) (2011).  Thus, the claim must be remanded for RO consideration of the newly-obtained evidence.  The Board also notes that after certification, the Veteran also submitted evidence in support of his claim of entitlement to service connection for PTSD, without a waiver of initial consideration by the RO.

The Board further finds that new VA examinations with opinions are required as to the claims of entitlement to service connection for axonal and demyelinating neuropathy of the right peroneal nerve, lumbar myositis, tinea versicolor, cervical myositis, PTSD, and tinnitus.  Regarding the claims of entitlement to service connection for axonal and demyelinating neuropathy of the right peroneal nerve, lumbar myositis, tinea versicolor, cervical myositis, and tinnitus, the Veteran has alleged a continuity of symptomatology since service.  The Veteran is competent to report continuous symptoms of pain, ringing in the ears, and skin problems.  Furthermore, the Veteran's service treatment records reveal that he complained of back pain and numbness and tingling of the hands and feet on redeployment from Afghanistan in 2008.  Unfortunately, it remains unclear whether these complaints are related to the Veteran's current disabilities.  Under these circumstances, the Board finds that an examination and a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011); McLendon, 20 Vet. App. 79.

The record also reflects that the Veteran stated that he obtained VA treatment for his skin disorder after redeployment in 2004.  The earliest VA Medical Center records in the claims file are dated in 2005.  As such, earlier records should be obtained, if available.

Regarding the claim of entitlement to service connection for PTSD, the Veteran has already undergone several VA examinations, which have found that he does not currently have a diagnosis of PTSD.  Since the last examination, however, the Veteran has submitted a Line of Duty determination indicating that he was diagnosed with PTSD while deployed to Afghanistan.  While under the criteria set forth in 38 C.F.R. § 3.304(f), the Veteran needs a current diagnosis of PTSD to establish service connection for such a disability, the Board finds that a new examination in light on this newly-submitted evidence is required.  Id.  Moreover, in view of the grant of service connection for psychiatric pathology above, there remains a question as to whether this issue may now be moot as the benefit has been essentially granted.

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment records from the San Juan and Ponce, Puerto Rico VA Medical Centers.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  The RO should attempt to obtain all available VA treatment records from the San Juan, Puerto Rico VA Medical Center, prior to March 15, 2005.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3.  Thereafter, the RO should schedule the Veteran for a VA examination with a qualified examiner to outline orthopedic findings.  The entire claims file, to include access to any files in Virtual VA, must be made available to and be reviewed by the examiner in conjunction with the examination.  Any relevant testing, including x-rays if necessary, should be conducted.  After an examination and review of the claims file, the examiner should provide an opinion as to the following:

(a)  Based on your examination and review of the Veteran's claims file, please identify all current lumbar and cervical spine disabilities.

(b)  As to each currently-diagnosed lumbar spine disability, is it at least as likely as not that the disorder had its onset in service?  For purposes of this question, please consider the Veteran's statements of in-service symptomatology to be credible.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the physician is unable to provide any above opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

4.  The RO should also schedule the Veteran for a VA dermatology examination with a qualified examiner.  The entire claims file, to include access to any files in Virtual VA, must be made available to and be reviewed by the examiner in conjunction with the examination.  Any relevant testing should be conducted.  After an examination and review of the claims file, the examiner should provide an opinion as to the following:

(a)  Based on your examination and review of the Veteran's claims file, please identify all current skin disabilities.

(b)  As to each currently-diagnosed skin disability, is it at least as likely as not that the disorder had its onset in service?  For purposes of this question, please consider the Veteran's statements of in-service symptomatology to be credible.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the physician is unable to provide any above opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

5.  The RO should also schedule the Veteran for a VA neurological examination with a qualified examiner for his lower extremity neuropathy and headaches.  The entire claims file, to include access to any files in Virtual VA, must be made available to and be reviewed by the examiner in conjunction with the examination.  Any relevant testing should be conducted.

Based on the examination results and a review of the claims folder, the examiner should describe the frequency and duration of the Veteran's headaches and any manifestations of those headaches.  The examiner should also note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

Additionally, the examiner should provide an opinion as to the following:

(a)  Based on your examination and review of the Veteran's claims file, please identify all current neurological disabilities of the lower extremities.

(b)  As to each currently-diagnosed neurological disability, is it at least as likely as not that the disorder had its onset in service?  For purposes of this question, please consider the Veteran's statements of in-service symptomatology to be credible.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the physician is unable to provide any above opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

6.  The RO should also schedule the Veteran for a VA audiological examination with a qualified examiner.  The entire claims file, to include access to any files in Virtual VA, must be made available to and be reviewed by the examiner in conjunction with the examination.  Any relevant testing should be conducted.  After an examination and review of the claims file, the examiner should provide an opinion as to the following:

(a)  Based on your examination and review of the Veteran's claims file, please state whether the Veteran has a current diagnosis of tinnitus.

(b)  If so, is it at least as likely as not that tinnitus had its onset in service or is medically related to in-service noise exposure?

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the physician is unable to provide any above opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

7.  The RO should also schedule the Veteran for a VA examination with a psychologist or psychiatrist.  The entire claims file, to include access to any files in Virtual VA, must be made available to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

After a full examination of the Veteran and review of the claims file, the examiner must provide an opinion as to the following:

(a)  Does the Veteran have a current diagnosis of PTSD?  In answering this question, the examiner must discuss the Line of Duty determination diagnosing in-service PTSD and specifically explain the basis for his or her diagnosis.

(b)  If the Veteran has a current diagnosis of PTSD, which alleged stressor(s) contributes to his current symptoms?

(c)  Are the symptoms associated with the claimed PTSD part and parcel of the anxiety and depression service connected above?

The examiner is instructed to accept the Veteran's claimed stressors as fact.

A complete rationale for all offered opinions should be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

8.  The Veteran is hereby notified that it is his responsibility to report for VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.       38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

9.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND (to include ensuring that all questions have been adequately answered).  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

10.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issues, considering all evidence since the Statements of the Case (including the VA treatment records that were not previously considered).  If any appeal is denied, the Veteran should be provided a Supplemental Statement of the Case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


